Title: From George Washington to George Washington Motier Lafayette, 25 December 1798
From: Washington, George
To: Lafayette, George Washington Motier



My dear George,
Mount Vernon 25th Decr 1798

Having written a long letter to General La Fayette I shall write but a short one to you; and it shall relate principally, if not altogether, to domestic concerns.
At the time you left this country you could not, less than I did, believe that in the course of events any occurrence could arise, which would again take me from the walks of Mount Ver[no]n—But the injuries we have received, and are threatned with, have induced me once more (if occasion should require it) to tread the thorny path of public life; and for this purpose I have accepted a Commission to command the Armies of the United States—if, unfortunately, we should be forced into a War.
Your acquaintances Lawrence Lewis is appointed Captain of a Troop of ⟨Light Dragoons; but intends, before he enters the Camp of Mars to engage in that of Venus; Eleanor Custis & he having entered into a contract of Marriage; which, I understand, is to be fulfilled on my birth day (the 22d of Feby)—Washington Custis preferring a Military career to literary pursuits, is appointed Cornet in Lewis’s Troop, & Washington Craik a Lieutenancy. Young Carroll of Carrolton, will be a Volunteer Aid of mine, and Mr Lear is my Secretary.
Young gentlemen of the first families, fortunes & expectations in the United States, are offering their Services; but I hope, and most ardently pray, that the Directory of your Country will not, by a perseverance in the insults & injuries which they have heaped on this, make it necessary to resort to Arms to repel an Invasion, or to do ourselves justice. I can undertake to affirm, that necessity only will drive us to it, although I am but just returned from a six weeks visit in Philadelphia to make arrangements there for it, eventually.
Mrs & Mr Law & their pet, Eliza, Mr & Mrs Peter & their two children, and Doctr Stuart and family (whom I ought to have mentioned first) are all well; and would, if they knew I was writing to you, request to be remembered to you in the most affectionate terms. I recollect no material change that has taken place in men

or things since you left America. Alexandria continues to thrive, and the Public buildings in the federal City go on well: and many private ones are commencing for the accomodation of the members of Congress, & Officers of Government, preparatory to the removal of the Government to that place.
Mrs Washington holds you in constant remembrance, and offers you every good wish, which she prays you to extend to your amiable mother and Sisters⟩ whenever it may be in your Power—Nelly, Washington & Lewis would, I am sure, unite heartily in these, were they at home; but all of them are absent—the first at Hope Park—& the other two beyond the Mountains. When the clouds which at present overcast the Political horizon are dispelled, it would give all your friends great pleasure to see you in your old walks—and to none more than to your Sincere & Affectionate friend

Go: Washington


P.S. If Mr Frestal should be with you, or you should have occasion to write to him, be so good as to present him with the best wishes of this family.

